UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4438


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EVERARDO MORA SANCHEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00083-NCT-1)


Submitted:   April 22, 2010                 Decided:   July 12, 2010


Before KING, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Everardo   Mora        Sanchez    appeals      his    sentence    to    181

months   in    prison    and    five    years    of   supervised       release    after

pleading guilty to possessing with intent to distribute 14.9

kilograms of cocaine hydrochloride, in violation of 21 U.S.C.

§ 841(a)(1),      (b)(1)(A)       (2006),       and    possessing       firearms       in

furtherance     of   a   drug    trafficking      crime,      in    violation    of    18

U.S.C. § 924(c)(1)(A)(i) (2006).                Sanchez’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal but raising the issue that Sanchez wishes to raise of

whether his sentence is unreasonably high.                    Sanchez was notified

of his right to file a pro se supplemental brief but has not

done so.      Finding no reversible error, we affirm.

              We review a sentence for abuse of discretion.                     Gall v.

United States, 128 S. Ct. 586, 591 (2007).                         The first step in

this   review    requires       us    to   ensure     that    the    district     court

committed no significant procedural error, such as improperly

calculating the guideline range.                 United States v. Carter, 564

F.3d 325, 328 (4th Cir. 2009).              We then consider the substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                 Gall, 128 S. Ct. at 597.                On

appeal, we presume that a sentence within a properly calculated



                                           2
guideline range is reasonable.             United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

            We    have   reviewed    the       record    and    conclude    that   the

district    court    did   not     abuse       its    discretion    in     sentencing

Sanchez, and his sentence is reasonable.                       As a result of his

guilty plea, Sanchez was subject to a mandatory minimum prison

term of ten years on the drug count and a consecutive sixty-

month term on the firearm count.                 The district court properly

determined his advisory guideline range was 121 to 151 months on

the drug count plus the sixty months on the firearm count.

            At sentencing, Sanchez acknowledged he was subject to

a mandatory sentence of at least fifteen years, and he requested

that the district court exercise its discretion by imposing a

sentence at the bottom end of the guideline range on the drug

count.     The district court agreed, sentencing him to 121 months

and the mandatory minimum sixty months.                    On appeal, Sanchez’s

attorney notes that his sentence is just one month over the

mandatory minimum and acknowledges he is unable to identify any

reasons supporting an argument that his sentence is unreasonably

high.    We likewise conclude the sentence is not unreasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We   therefore      affirm    the       district   court’s     judgment.

This court requires that counsel inform his client, in writing,

                                           3
of his right to petition the Supreme Court of the United States

for further review.       If the client requests that a petition be

filed,    but   counsel   believes   that    such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   the    court   and   argument   would   not    aid   the   decisional

process.



                                                                      AFFIRMED




                                     4